NUMBER 13-07-00757-CV

                               COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                       CORPUS CHRISTI - EDINBURG


JOE ESPINOZA AND MARIA ESPINOZA,                                                   Appellants,

                                                v.

DANIEL M.L. HERNANDEZ,                                                                Appellee.


                 On appeal from the County Court at Law No. 5
                          of Hidalgo County, Texas.



                          MEMORANDUM OPINION
     Before Chief Justice Valdez and Justices Yañez and Benavides
                   Memorandum Opinion Per Curiam
       Appellants, Joe Espinoza and Maria Espinoza (“the Espinozas”), appeal from the
trial court’s order granting summary judgment to appellee, Daniel Hernandez. Hernandez
filed a Motion to Dismiss stating that the matter should be dismissed because the
underlying judgment had been dismissed in bankruptcy court.1 A response was requested.
The Espinoza’s response stated that they are not oppose to the motion to dismiss.


       1
          In the m otion to dism iss, Hernandez states that this Court was advised of the bankruptcy
proceeding. No notice of bankruptcy appears in the record.
       The Court, having considered the documents on file and the unopposed motion to
dismiss the appeal, is of the opinion that the motion should be granted. See TEX . R. APP.
P. 42.1(a). Appellee’s motion to dismiss is granted, and the appeal is hereby DISMISSED.
Costs will be taxed against appellants. See TEX . R. APP. P. 42.1(d) ("Absent agreement of
the parties, the court will tax costs against the appellants."). Having dismissed the appeal
at the parties’ request, no motion for rehearing will be entertained, and our mandate will
issue forthwith.
                                                                      PER CURIAM



Memorandum Opinion delivered and
filed this the 20th day of August, 2009.




                                             2